          Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 1 of 18




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

ROBERT STEVENSON,                      :
    Plaintiff,                         :
                                       :
v.                                     :      3:20-cv-01518 (VLB)
                                       :
COMMISSIONER ANGEL QUIROS,             :
et al.,                                :
        Defendants.                    :

                              INITIAL REVIEW ORDER

      Plaintiff Robert Stevenson, an inmate in the custody of the Department of

Correction (“DOC”), has brought this action under 42 U.S.C. § 1983 against DOC

interim Commissioner Angel Quiros in his official capacity, Corrigan-Radgowski

Correctional Institution Warden Martin in his official capacity, Administrative

Remedies Coordinator King in her individual and official capacities, Director of

Security Santiago in his individual and official capacities, and Acting Director of

Security Hartnett in his individual and official capacities. Compl. [ECF No. 1].1

Plaintiff seeks damages, a declaratory judgment, and injunctive relief in connection

with Defendants’ alleged violation of his federal rights under the United State

Constitution’s First Amendment and Fourteenth Amendment, and his state law

rights under the Connecticut Constitution.

      For the following reasons, the Court will permit Plaintiff’s federal

constitutional claims to proceed beyond initial review.




      1   Plaintiff is proceeding in forma pauperis. [ECF No. 9].
           Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 2 of 18




      I.       STANDARD OF REVIEW

      Pursuant to 28 U.S.C. § 1915A(b), the Court must review prisoner civil

complaints against governmental actors and “dismiss ... any portion of [a]

complaint [that] is frivolous, malicious, or fails to state a claim upon which relief

may be granted,” or that “seeks monetary relief from a defendant who is immune

from such relief.” Id. Rule 8 of the Federal Rules of Civil Procedure requires that

a complaint contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

      Although detailed allegations are not required, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face. A claim has facial plausibility when a plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks and citations omitted). A complaint that includes only “‘labels

and conclusions,’ ‘a formulaic recitation of the elements of a cause of action’ or

‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the

facial plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 557 (2007)).     Although courts still have an obligation to interpret “a pro

se complaint liberally,” the complaint must include sufficient factual allegations to

meet the standard of facial plausibility. See Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009) (citations omitted).




                                            2
         Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 3 of 18




       II.    ALLEGATIONS

       Plaintiff’s complaint alleges the following facts in support of his claims.

       On July 15, 2020, Plaintiff was given a publication rejection notice from

Coordinator King for one of Plaintiff’s publications that had pages ripped out of it.

[ECF No. 1 ¶ 1].     Plaintiff was given another notice stating that another of his

publications had been sent for review. Id.

       On July 16, 2020, Plaintiff filed a grievance challenging the removal of pages

from his publication, noting Coordinator King said the pages were ripped out

because they were sexually explicit, but did not provide a detailed explanation of

the basis for her characterization. Id. ¶ 2.

       On July 20, 2020, Plaintiff received a publication rejection from Coordinator

King, stating that his publication had been rejected due to sexually explicit material

without any detailed explanation for the rejection. Id. ¶ 4. That same day, Plaintiff

wrote an appeal and grievance asking why his publication material had been

rejected. Id.

       On August 12, 2020, Acting Director Hartnett denied Plaintiff’s July 20, 2020

appeal, for the stated reason that Plaintiff’s publication contained sexually explicit

material. Id. ¶ 5. On August 21, 2020, Plaintiff received a response to his appeal

filed July 16, 2020, from Acting Director Hartnett, stating that his publication had

been rejected due to its sexually explicit material and threat to the security and

discipline of the facility. Id. ¶ 3.




                                          3
           Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 4 of 18




         Although Defendants King and Hartnett stated that Plaintiff’s publications

were rejected due to sexually explicit material and posed a threat to security and

discipline, they have permitted other publications with material concerning sex and

security issues written by Caucasian authors (including, inter alia James

Patterson, Jackie Collins, and Vince Flynet) into the facility, and they have included

these publications in the prisoner’s library; they have also allowed the sexually

explicit, Caucasian-owned publication of “Letters to Penthouse” into the facility.

Id. ¶¶ 6-9.     Plaintiff’s publications that were rejected by Defendants King and

Hartnett are from a Black-owned publisher that publishes the same type of material

published by Caucasian authors or from Caucasian-owned publishers which

Defendants King and Hartnett have allowed into the facility. Id. ¶ 10.

         III.   DISCUSSION

         Plaintiff alleges that his Fourteenth Amendment equal protection and First

Amendment rights were violated by Defendants King’s and Hartnett’s treatment of

his publications.

         However, as an initial matter, the Court observes that Plaintiff has not alleged

any conduct by Defendant Santiago in the body of the complaint. The personal

involvement of a defendant “in alleged constitutional deprivations is a prerequisite

to an award of damages under § 1983.” Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.

2006).      The Second Circuit has defined “personal involvement” to mean direct

participation, such as “personal participation by one who has knowledge of the

facts that rendered the conduct illegal,” or indirect participation, such as “ordering


                                             4
          Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 5 of 18




or helping others to do the unlawful acts.” Provost v. City of Newburgh, 262 F.3d

146, 155 (2d Cir. 2001) (citation omitted).

      To the extent Plaintiff seeks to hold Defendant Santiago liable for damages

under a theory of supervisory liability, he must allege facts establishing Santiago

was “personally involved” in the constitutional deprivation in one of five ways: (1)

the official directly participated in the deprivation; (2) the official learned about the

deprivation through a report or appeal and failed to remedy the wrong; (3) the

official created or perpetuated a policy or custom under which unconstitutional

practices occurred; (4) the official was grossly negligent in managing subordinates

who caused the unlawful condition or event; or (5) the official failed to take action

in response to information regarding the unconstitutional conduct.            Wright v.

Smith, 21 F.3d 496, 501 (2d Cir. 1994); Hernandez v. Keane, 341 F.3d 137, 145 (2d

Cir. 2003); Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citation omitted).2 In

addition to satisfying one of these requirements, a plaintiff must also establish that

the supervisor’s actions were the proximate cause of the plaintiff’s constitutional

deprivation. Raspardo v. Carlone, 770 F.3d 97, 116 (2d Cir. 2014); see also Poe v.

Leonard, 282 F.3d 123, 140 (2d Cir. 2002) (plaintiff must show “an affirmative causal

link” between the supervisor’s involvement and the constitutional injury.).            A


      2  The Second Circuit has observed that Iqbal may have “heightened the
requirements for showing a supervisor’s personal involvement with respect to
certain constitutional violations[.]” Grullon v. City of New Haven, 720 F.3d 133,
139 (2d Cir. 2013). However, without further Second Circuit guidance on this
issue, the court assumes for purposes of this ruling that the categories outlined
in Colon remain valid.


                                              5
          Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 6 of 18




general allegation that a defendant failed to supervise subordinates is insufficient

to establish personal involvement without a factual connection between that

supervisory defendant’s alleged failure and the alleged resulting harm to the

plaintiff. See Samuels v. Fischer, 168 F. Supp. 3d 625, 639 (S.D.N.Y. 2016) (citing

cases).    Because Plaintiff has failed to allege Defendant Santiago’s personal

involvement in the alleged constitutional violations, the Court will dismiss the

clams against Defendant Santiago without prejudice.

      A.       First Amendment

      The First Amendment protects a prisoner’s right to the “free flow” of

incoming mail. Johnson v. Goord, 445 F.3d 532, 534 (2d Cir. 2006) (quoting Davis

v. Goord, 320 F.3d 346, 351 (2d Cir. 2003)). However, this right is not absolute, and

prison officials may regulate a prisoner’s right to receive mail as long as they do

so   in    a   way   that   is   “reasonably   related   to   legitimate   penological

interests.”    Id. (quoting Rodriguez v. James, 823 F.2d 8, 12 (2d Cir. 1987)).

Relevant to Plaintiff’s claims, the Court takes judicial notice of Administrative

Directive 10.7 that governs review of incoming publications.3

      Administrative Directive 10.7(4)(N) provides:

      N. Incoming Publications and Educational Materials.... Incoming materials
      which adversely affect a valid penological interest may be rejected in
      accordance with the following review procedures:

      1. Procedures for Review of Publications. The Unit Administrator or
      designee may reject a publication only if it is determined to be detrimental


      3  Administrative Directive 10.7 (effective June 19, 2012) is available on the
DOC website. Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012) (Court may “take
judicial notice of relevant matters of public record.”).
                                          6
          Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 7 of 18




      to the security, good order, or discipline of the facility or which may facilitate
      criminal activity. The Unit Administrator or designee may not reject a
      publication solely because its content is religious, philosophical, political,
      social or sexual, or because its content is unpopular or repugnant.
      Publications which may be rejected by a Unit Administrator or designee
      include but are not limited to publications which meet one of the following
      criteria:
      ...
      g. it is sexually explicit material, either pictorial or written, which by its
      nature or content poses a threat to the security, good order, or discipline of
      the facility, facilitates criminal activity or harasses staff.
      1) Pictorial sexually explicit material that shall be rejected by a Unit
      Administrator or designee is any visual depiction of sexual activity or nudity,
      ... unless those materials which, taken as a whole, are literary, artistic,
      educational or scientific in nature.
      Pictorial depiction of sexual activity is defined as the visual depiction of
      conduct which includes but is not limited to:
      • sexual intercourse, including genital-genital, oral-genital, or oral-anal
      contact, whether between persons of the same sex or opposite sex, with any
      artificial device, or any digital penetration;
      • bestiality;
      • masturbation;
      • sadistic or masochistic abuse;
      • depiction of bodily functions, including urination, defecation, ejaculation,
      or expectoration;
      • conduct involving a minor, or someone who appears to be under the age of
      18; and
      • sexual activity which appears to be non consensual, forceful, threatening
      or violent.
      Pictorial depiction of nudity is defined as the visual depiction or display of
      genitalia, pubic region, buttock, or female breast at a point below the top of
      the areola that is not completely and opaquely covered.4
      2) Written sexually explicit material that may be rejected by a Unit
      Administrator or designee include but is not limited to written material
      which, by its nature or content, poses a threat to the security, good order, or
      discipline of the facility, or facilitates criminal activity. A Unit Administrator
      or designee shall determine that written sexually explicit material of the
      following types is to be excluded:

      4  A new definition for the definition of nudity was approved for inclusion “as
practicable” on January 15, 2014: “Pictorial depiction of nudity is defined as the
visual depiction or display of genitalia, pubic region, anus, or female breast where
the areola is visible and not completely and opaquely covered.” See
https://portal.ct.gov/DOC/AD/AD-Chapter-10.

                                          7
        Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 8 of 18




      1) sado-masochistic;
      2) bestiality;
      3) involving minors; or
      4) materials depicting sexual activity which involves the use of force or
      without the consent of one or more parties.
      ...
      3) Possession or transferring of pictorial sexually explicit materials will
      result in the issuance of a Class ‘A’ Discipline in accordance with
      Administrative Directive 9.5 Code of Penal Discipline.

      In reviewing the validity of prison regulations, courts apply the factors set

out by the Supreme Court in Turner v. Safley: (1) whether there is a “valid, rational

connection” between the regulation and the legitimate government interest put

forward to justify it; (2) whether inmates have alternative means of exercising the

burdened right; (3) what impact accommodating the right would have on guards,

other inmates, and prison resources generally; and (4) how the regulation

compares to proposed alternatives. 482 U.S. 78, 89 (1987); Johnson, 445 F.3d at

535; see also Shakur v. Selsky, 391 F.3d 106, 113 (2d Cir. 2004). The Turner factors

apply to both facial and as-applied challenges. Azukas v. Arnone, No. 3:14-CV-

721 (RNC), 2017 WL 1282196, at *2 (D. Conn. Mar. 31, 2017) (citing United States v.

Reid, 369 F.3d 619, 626 (1st Cir. 2004)).

      This Court recently determined that the provisions of Administrative

Directive 10.7 relevant to review of sexually explicit materials satisfied the Turner

factors and were not unconstitutionally vague in violation of the First Amendment

or Fourteenth Amendments.        See Reynolds v. Cook, No. 3:13-cv-00388 (SRU),

2020 WL 1140885, at *14-24 (D. Conn. Mar. 9, 2020) (“For all the above reasons, the




                                            8
        Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 9 of 18




2012 ban is not unconstitutional under the First or Fourteenth Amendments, either

facially or as applied to the Plaintiffs.”).

       Because Defendants removed certain pages from Plaintiff’s publication and

therefore Plaintiff’s allegations could not fully describe the content of his rejected

materials, the Court will permit Plaintiff’s as-applied First Amendment challenge to

Defendants King’s and Hartnett’s treatment of his publication materials to proceed

beyond initial review for further development.

       B.     Fourteenth Amendment Equal Protection

       The Equal Protection Clause of the Fourteenth Amendment provides that no

State shall “deny to any person within its jurisdiction the equal protection of the

laws.” U.S. Const. amend. XIV. It does not mandate identical treatment for each

individual or group of individuals.       Instead, it requires that similarly situated

persons be treated the same. See City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439-40 (1985).

       To state an equal protection claim, a plaintiff must allege facts showing that:

(1) he was treated differently from similarly situated individuals and (2) that the

difference in or discriminatory treatment was based on “‘impermissible

considerations such as race, religion, intent to inhibit or punish the exercise of

constitutional rights, or malicious or bad faith intent to injure a person.’” Diesel

v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000) (quoting LeClair v. Saunders,

627 F.2d 606, 609-10 (2d Cir. 1980). Absent allegations to support “class-based”

discrimination, an individual may state an equal protection claim by alleging that


                                               9
       Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 10 of 18




he or she has been intentionally and “irrationally singled out as a . . . class of one.”

Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 601 (2008). A plausible class of one

claim requires the plaintiff to demonstrate an “‘extremely high degree of

similarity’” with the person to whom he or she is comparing himself or herself.

Ruston v. Town Bd. for Town of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (quoting

Clubside, Inc. v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006)).

      Here, Plaintiff’s allegations indicate that he is bringing plausible class-based

equal protection claims based on Defendants King’s and Hartnett’s more favorable

treatment for publications from Caucasian publishers or by Caucasian authors for

than those from Black publishers or by Black authors. Alternatively, Plaintiff’s

allegations also suggest plausible class of one equal protection claims based on

such conduct.     At this initial stage in this proceeding, the Court will construe

Plaintiff’s allegations most liberally and permit his equal protection claims to

proceed against Defendants King and Hartnett.

      C.     Official Capacity Claims

      Plaintiff seeks a declaration that Defendants violated his constitutional

rights and an injunctive order for Plaintiff to receive his publications and for

Defendants to stop rejecting his publications. [ECF No. 1 at 9 ¶¶ 1-2].

      As a preliminary matter, Plaintiff may not seek monetary relief from

Defendants in their official capacities on his federal claims because such a request

is barred by the Eleventh Amendment. See Kentucky v. Graham, 473 U.S. 159

(1985) (Eleventh Amendment, which protects the state from suits for monetary


                                          10
         Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 11 of 18




relief, also protects state officials sued for damages in their official capacities);

Quern v. Jordan, 440 U.S. 332, 342 (1979) (Section 1983 does not override a state’s

Eleventh Amendment immunity).

         In Ex parte Young, 209 U.S. 123 (1908), the United States Supreme Court

recognized a limited exception to the Eleventh Amendment’s grant of sovereign

immunity from suit to permit a plaintiff to sue a state official acting in an official

capacity for prospective injunctive relief for continuing violations of federal law.

Id. at 155–56; In re Dairy Mart Convenience Stores, Inc., 411 F.3d 367, 371 (2d Cir.

2005).     “A plaintiff may sue a state official acting in his official capacity—

notwithstanding the Eleventh Amendment—for prospective injunctive relief from

violations of federal law.” In re Deposit Ins. Agency, 482 F.3d 612, 617 (2d Cir.

2007) (citation and quotation omitted).

         However, this exception to Eleventh Amendment immunity “does not permit

judgments against state officers declaring that they violated federal law in

the past.” See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, 506 U.S. 139, 146

(1993); Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have refused to extend the

reasoning of Young . . . to claims for retrospective relief.”). Thus, the Court must

dismiss Plaintiff’s request for declaratory relief as not plausible.

         With respect to Plaintiff’s request for injunctive relief, he has alleged

plausible ongoing First and Fourteenth Amendment violations based on

Defendants’ treatment of his publications alleged in his complaint. Accordingly,

the Court will permit his claim for injunctive relief to proceed against Defendants


                                          11
          Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 12 of 18




Quiros, Martin, Santiago, Hartnett, and King in their official capacities for further

development.5

      D.       State Law Claims6

      The Court must also consider whether Plaintiff has stated a violation under


      5  A defendant’s personal involvement in the constitutional violation is not
relevant to an official capacity claim lodged against that defendant. See Vaughan
v. Aldi, No. 3:19-cv-00107 (JAM), 2019 WL 1922295, at *2 (D. Conn. Apr. 29, 2019)
(citing Gonzalez v. Feinerman, 666 F.3d 311, 315 (7th Cir. 2011) (per curiam)
(holding prison warden was proper defendant for official-capacity claim seeking
injunctive relief, although he lacked personal involvement in alleged constitutional
violation)). However, a defendant official must have the authority to provide the
requested relief. See Scozzari v. Santiago, No. 3:19-cv-00229 (JAM), 2019 WL
1921858, at *6 (D. Conn. Apr. 29, 2019) (claim for injunctive relief may only proceed
against a defendant to the extent that a defendant has the power to remedy the
alleged on-going constitutional violation); Ex parte Young, 209 U.S. at 157
(defendant official must have some connection with enforcement of allegedly
unconstitutional act); Loren v. Levy, No. 00 Civ. 7687 (DC), 2003 WL 1702004, at *11
(S.D.N.Y. Mar. 31, 2003) (“actions involving claims for prospective ... injunctive
relief are permissible provided the official against whom the action is brought has
a direct connection to, or responsibility for, the alleged illegal action.”);
see also Marshall v. Annucci, No. 16-CV-8622 (NSR), 2018 WL 1449522, at *8
(S.D.N.Y. Mar. 22, 2018) (retired defendants do not have the authority to rectify any
ongoing constitutional violations). The Court may take up this issue if relevant in
due course.
      6  This Court can exercise supplemental jurisdiction over a state law claim if:
(1) there is a claim arising under the federal constitution or federal laws; (2) the
relationship between the federal claim and the state claim permits the conclusion
that the entire action comprises but one constitutional case; (3) the federal claim
has substance sufficient to confer subject matter jurisdiction on the court; and (4)
the state and federal claims derive from a common nucleus of operative fact.
Miller v. Lovett, 879 F.2d 1066, 1071 (2d Cir. 1989), abrogated on other grounds,
Graham v. Connor, 490 U.S. 386 (1989); United Mine Workers v. Gibbs, 383 U.S. 715,
725 (1966). Because Plaintiff asserts state law claims that derive from the same
factual predicate as his plausible federal claims, the court may exercise
supplemental jurisdiction over Plaintiff’s plausible state law claims that do not
raise a novel and complex issue of state law. See 28 U.S.C. § 1367(c)(1) (“The
district courts may decline to exercise supplemental jurisdiction over a claim” that
“raised a novel or complex issue of State Law....”).

                                         12
           Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 13 of 18




Article First of the Connecticut Constitution.7 Plaintiff references violation of his

rights under the Connecticut Constitution in connection with the rejection of his

publication materials.      [ECF. No. 1 at 8 ¶ 3].       The Court construes Plaintiff as

alleging violation of Article First, Sections 4 8 , 5, 9 and 20 10 of the Connecticut

Constitution. [ECF No. 1 ¶¶ 36-39].

       The Connecticut Supreme Court recognized a private cause of action for

monetary damages under Article I, sections 7 and 9 of the Connecticut Constitution

where the claims arose out of unreasonable searches and seizures and unlawful

arrest by police officers. Binette v. Sabo, 244 Conn. 23, 47-49 (1998). In reaching

its decision, the Connecticut Supreme Court “emphasize[d] that [its] decision to

recognize a Bivens-type remedy in this case does not mean that a constitutional

cause of action exists for every violation of our state constitution.” Id. at 47.

However, the Connecticut Supreme Court has not recognized a private cause of

action under Article First in the context of a case filed by an inmate or a detainee

involving claims relating to denial of his right to possess or review certain material


       7 To the extent Plaintiff seeks prospective relief against Defendants in their official
capacities for violations of the Connecticut Constitution or state law, those claims are
barred by the Eleventh Amendment under Pennhurst State Sch. & Hosp. v. Halderman, 465
U.S. 89, 106 (1984). See Vega v. Semple, 963 F.3d 259, 284 (2d Cir. 2020).

       8 Article First, Section 4 provides: “Every citizen may freely speak, write and
publish his sentiments on all subjects, being responsible for the abuse of that liberty.”
       9  Article First, Section 5 provides: “No law shall ever be passed to curtail or restrain
the liberty of speech or of the press.”
       10 Article First, Section 20 provides: “No person shall be denied equal protection of
the law nor be subjected to segregation or discrimination in the exercise or enjoyment of
his or her civil or political rights because of religion, race, color, ancestry, national origin,
sex or physical or mental disability.”
                                               13
       Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 14 of 18




sent to him in prison or in the context of an equal protection claim. Accordingly,

this Court has routinely declined to consider claims involving a private right of

action under Article First, Sections 4, 5, and 20 of the Connecticut Constitution.

See Richard v. Strom, No. 3:18-cv-01451 (CSH), 2018 WL 6050898, at *8 (D. Conn.

Nov. 19, 2018) (no established private right of action under Article First, Sections

3, 8, and 20); Doe v. Crowley v. Town of Enfield, No. 3:14-cv-01903 (MPS), 2015 WL

4162435, at *3 (D. Conn. July 9, 2015) (declining to recognize a private right of action

under Article First, Sections 8 and 20); Lopez v. Smiley, 375 F. Supp. 2d 19, 23-26

(D. Conn. 2005) (declining to exercise supplemental jurisdiction over novel,

complex and undeveloped claims under Article First, Sections 4, 5, 7, 8, 9, and 14).

Thus, the Court concludes that it is inappropriate to exercise supplemental

jurisdiction over these claims brought under the Connecticut constitution that

raise new and undeveloped issues under state law. See 28 U.S.C. § 1367(c)(1)

(“The district courts may decline to exercise supplemental jurisdiction over a

claim” that “raised a novel or complex issue of State Law....”). Accordingly, the

Court must dismiss these claims without prejudice.

      IV.    ORDERS

      For the foregoing reasons, the Court enters the following orders:

      (1) The case shall proceed on Plaintiff’s First and Fourteenth Amendment

claims against Defendants Hartnett and King in their individual capacities.

Plaintiff’s claim for injunctive relief based on ongoing violations of his First and




                                          14
       Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 15 of 18




Fourteenth Amendment rights may proceed against Defendants Quiros, Martin,

Santiago, Hartnett, and King in their official capacities.

      Any claims for damages against Defendant Santiago are DISMISSED without

prejudice.    The Court declines to exercise supplemental jurisdiction over

Plaintiff’s Connecticut Constitutional claims, which are DISMISSED without

prejudice under 28 U.S.C. § 1367(c)(1).

      Plaintiff may file an amended complaint, within 35 days of this Order’s filing

date, to allege facts to correct the deficiencies with his claim for damages against

Director of Security Santiago as identified in this initial review order. Plaintiff is

advised that any amended complaint will completely replace the prior complaint in

the action, and that no portion of any prior complaint shall be incorporated into his

amended complaint by reference.

       (2) The clerk shall verify the current work address of Defendants

Administrative Remedies Coordinator King and Acting Director of Security Hartnett

with the DOC Office of Legal Affairs, mail a waiver of service of process request

packet containing the complaint to them at their confirmed addresses within

twenty-one (21) days of this Order, and report on the status of the waiver request

on the thirty-fifth (35th) day after mailing. If a defendant fails to return the waiver

request, the clerk shall make arrangements for in-person individual capacity

service by the U.S. Marshals Service on that defendant, and that defendant shall

be required to pay the costs of such service in accordance with Federal Rule of

Civil Procedure 4(d).


                                          15
         Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 16 of 18




         (3) The Clerk shall prepare a summons form and send an official capacity

service packet to the U.S. Marshal Service. The U.S. Marshal Service is directed

to effect service of the Complaint and this Order on Interim Commissioner Angel

Quiros, Warden Martin, Director of Security Santiago, Acting Director of Security

Hartnett, and Administrative Remedies Coordinator King in their official

capacities at the Office of the Attorney General, 165 Capitol Avenue, Hartford, CT

06106, within twenty-one (21) days from the date of this Order and to file a return

of service within thirty (30) days from the date of this Order.

         (3) The clerk shall send a courtesy copy of the complaint and this Order to

the DOC Office of Legal Affairs.

         (4) Defendants shall file a response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the notice of lawsuit and

waiver of service of summons forms are mailed to them. If Defendants choose to

file an answer, defendants shall admit or deny the allegations and respond to the

cognizable claims recited above.        Defendants may also include any and all

additional defenses permitted by the Federal Rules.

         (5) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be

completed within six months (180 days) from the date of this Order. Discovery

requests need not be filed with the Court.

          (6) The parties must comply with the District of Connecticut “Standing

Order Re: Initial Discovery Disclosures,” which will be sent to both parties by the

Court.     The Order can also be found at http://ctd.uscourts.gov/administrative-


                                          16
       Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 17 of 18




standing-orders.

      (7) All motions for summary judgment shall be filed within seven months

(210 days) from the date of this Order.

      (8) According to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If

no response is filed, or the response is not timely, the dispositive motion can be

granted absent objection.

      (9) If Plaintiff changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to

do so can result in the dismissal of the case. Plaintiff must give notice of a new

address even if he is incarcerated.       He should write “PLEASE NOTE MY NEW

ADDRESS” on the notice. It is not enough to just put the new address on a letter

without indicating that it is a new address.     If the plaintiff has more than one

pending case, he should indicate all of the case numbers in the notification of

change of address. He should also notify Defendants or defense counsel of his

new address.

      (10) Plaintiff shall utilize the Prisoner Efiling Program when filing documents

with the Court.    Plaintiff is advised that the Program may be used only to file

documents with the court. Local court rules provide that discovery requests are

not filed with the Court. D. Conn. L. Civ. R. 5(f). Therefore, discovery requests

must be served on Defendants’ counsel by regular mail.




                                           17
Case 3:20-cv-01518-VLB Document 10 Filed 12/07/20 Page 18 of 18




                             ______/s/_____________________
                             Vanessa L. Bryant
                             United States District Judge


SO ORDERED at Hartford, Connecticut this 7th day of December, 2020.




                               18
